Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 15 March 2022 has been entered.  
Applicant’s request for a rejoinder (please see page 7 of the Arguments dated 15 March 2022), has been fully considered but was not found to be persuasive.  Furthermore, the Applicant’s amendments of claims 44-56, which previously depended on the elected claim 28, but now depend on the non-elected claim 43, have caused claims 44-49 and 52-56 to be withdrawn from consideration.
Applicant’s arguments are persuasive and have overcome the Drawing Objection (please see page 7 of the Arguments dated 15 March 2022).  Accordingly, the Drawing Objection has been withdrawn.  
Applicant’s arguments are persuasive and have overcome the Specification Objection for the Abstract (please see page 8 of the Arguments dated 15 March 2022).  Accordingly, the Specification Objection has been withdrawn.  
Applicant’s arguments that the Applicant’s amendments have overcome the double patenting rejection were found not to be persuasive after reviewing the claims in copending application 16/756,604 in view of the Applicant’s present amendments.   
Applicant’s amendments have overcome the Claim Objections.  However, Applicant’s amendments have provided new grounds for an additional claim objection.
Applicant’s amendments have overcome the Interpretation invoked under the 35 USC 112(f) authority.  Accordingly, the Claim Interpretation section has been withdrawn.  
The Applicant’s amendments have overcome the 35 USC 112 rejections, except for a previous rejection for claims 41-42.  Accordingly, the grounds for rejection under 35 USC 112 still stand.
Applicant’s amendments have overcome the 35 USC 101 rejection.  Accordingly, the 35 USC 101 rejection has been withdrawn.  
Applicant’s arguments, see page 10-12, filed 15 March 2022, with respect to the rejection of claim 28 under 35 USC § 102 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 102 still stand.
Status of the Claims
In the amendment dated 15 March 2022, the status of the claims is as follows: Claims 28-32, 36, 39-41, 43-49, and 52-55 have been amended.  Claims 37 and 50-51 have been cancelled.
Claims 28-36, 38-49, and 52-56 are pending.  Claims 43-49 and 52-56 are withdrawn from consideration.	
Election/Restrictions
Applicant's election with traverse of claim 43 in the reply filed on 15 March 2022 is acknowledged (see page 7 of the Arguments dated 15 March 2022).  The traversal is on the ground(s) that the features of claim 43 has already been searched and that and that claim 43 shares a special corresponding technical feature with claim 28.  This traversal is not found persuasive because the examiner has not conducted a search for a “control apparatus configured to control the light irradiation apparatus,” as required by claim 43, and because the technical feature of “a light irradiation apparatus that irradiates a surface of an object with a processing light” was found to be a special technical feature that does not make a contribution over the prior art in view of Atsumi et al. (US-20100006548-A1, please see pages 3-4 of the Non-Final Office action dated 20 October 2021).  Additionally, it is noted that the Applicant has amended claims 44-49 and 52-56 to be dependent on claim 43.  Accordingly, claims 43-49 and 52-56 have been withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 39 is objected to because of the following informality:  recommend rewording claim 39 as in, “the formed structured is configured for reducing a frictional resistance of the surface of the surface of the object to a fluid.”  Appropriate correction is required.  This new objection has been added based on the amended portion of the claim.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-74 of copending Application No. 16/756,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 73-74 of Application 16/756,604 are included in claim 28 of the Instant Application.
Application 16/756,604
Instant Application
73.  A processing apparatus comprising: a light irradiation apparatus that irradiates a surface of an object with a processing light; and a control apparatus that controls the light irradiation apparatus by using an information relating to a characteristic of the surface of the object.
28. A processing apparatus comprising: a light irradiation apparatus configured to irradiate a surface of an object with a processing light so as to form a structure on the surface of the object; and a measurement apparatus configured to measure a position of the light irradiation apparatus relative to the object by measuring the structure.
74.  The processing apparatus according to claim 73 further comprising a measurement apparatus that measures a position of the light irradiation apparatus relative to the object.

117. The processing apparatus according to claim 73 further comprising a measurement apparatus that measures the characteristic of the surface of the object, the measurement apparatus comprising a projection apparatus that irradiates the surface of the object with the measurement light and a detection apparatus that detects an intensity of the measurement light through the surface of the object.

118. The processing apparatus according to claim 117, wherein the measurement apparatus measures a characteristic of a structure formed at the surface of the object by an irradiation of the processing light from the light irradiation apparatus.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 42 requires an “operational structural object” which can be an “antenna,” a “sensor,” or an “object relating to an inflow and outflow of a fluid.”  However, claim 41 requires that the operational structural object be a “structural object” (claim 41 where the structural object is the formed structure which is a concave/convex texture that is formed on the claimed “object” according to claims 28 and 40).  It is unclear how a texture on the coating of a surface, i.e., “a concave or convex structural object” (claim 40) that is a structure formed by a light irradiation apparatus (claim 28), can be an antenna, a sensor, or another object (claim 42).  There is no mention in the Specification of forming an antenna using a light irradiation apparatus.  Instead, the Specification (paragraphs 0164-0167) describes the operational structural object, where “the processing light EL” is kept “from adversely affecting any structural object such as the operational structural object.”  Additionally, it is unclear if the antecedent for the “structural object” in claim 41 is either the “concave structural object” or the “convex structural object” required in claim 40.  For the purpose of the examination, the limitation in claim 41 will be interpreted as “wherein the object includes at least a part of an airframe of an airplane, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-31, 35, 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reh et al. (US-20130337187-A1).
Regarding claim 28, Reh teaches a processing apparatus (laser material removing device 100, fig. 1) comprising: 
a light irradiation apparatus (material removing laser 150, fig. 1) configured to irradiate a surface of an object with a processing light (“a material removing laser 150 for milling the desired surface texturization out of a flow body intermediate product,” para 0044) so as to form a structure on the surface of the object (“riblet structural” may be a desired structure formed, para 0167 of the Specification; similarly, Reh teaches that “examples for the surface texturization to be created with the solution according to the invention include a rib structure, scaly structure, or golf ball structure” para 0042); and 
a measurement apparatus (ultrasound range finder 170 and laser rangefinder 160, fig. 1) configured to measure a position of the light irradiation apparatus relative to the object by measuring the structure (“the laser rangefinder 160 be moved by a rangefinder adjusting device along a desired path at predetermined points on such a desired path or predetermined points on the outer surface of the real flow body or aircraft, and at these points perform a corresponding distance measurement to determine with a sufficient accuracy the real flow body coordinates or data for the outer shape or contour surface of the real flow body as reference points,” para 0066; the use of the laser rangefinder 160 to measure the flow body of the desired surface texturization is construed as “measuring the structure”).
Reh, fig. 1

    PNG
    media_image1.png
    634
    485
    media_image1.png
    Greyscale

Regarding claim 29, Reh teaches wherein the measurement apparatus (ultrasound range finder 170 and laser rangefinder 160, fig. 1) is configured to measure the position of the light irradiation apparatus relative to the object from a position that is spaced from the object and the light irradiation apparatus by a predetermined distance (“the ultrasound rangefinder 170 traverses desired paths along the surface of the flow body to be texturized, and that, at positions of the ultrasound rangefinder 170, the respective position and the distance of the ultrasound rangefinder 170 or a reference point of the latter from the outer surface of the flow body to be texturized be determined, and that the respective position and the respective distance be used to ascertain a desired position and desired distance for the adjustment motion of the material removing laser 150,” para 0084; examiner is also construing the laser rangefinder and material removing laser such that they are at a distance removed from the object in order to direct light on the object).
Regarding claim 30, Reh teaches wherein the measurement apparatus (ultrasound range finder 170 and laser rangefinder 160, fig. 1) is configured to measure a position of an irradiation area (“corresponding distance measurement,” para 0066), which is formed on the surface of the object by the light irradiation apparatus (“the real flow body coordinates or data for the outer shape or contour surface of the real flow body as reference points,” para 0066), relative to the object by using information indicating a positional relationship between the light irradiation apparatus and the irradiation area (“the laser material removing device 100 can exhibit a flow body data correction module 125 that is functionally connected with the laser rangefinder 160, and exhibits a function for correcting the prescribed nominal flow body model data into real flow body data for the outer shape of the real flow body or a real flow body model with the desired surface texturization to be created,” para 0067).
Regarding claim 31, Reh teaches wherein the measurement apparatus (ultrasound range finder 170 and laser rangefinder 160, fig. 1) is configured to measure a position of an irradiation area (“corresponding distance measurement,” para 0066), which is formed on the surface of the object by the light irradiation apparatus (“The command signals for moving the material removing laser 150 causes the material removing laser 150 to traverse the flow surface in a predetermined manner in order to mill the desired surface texturization out of the clear varnish coating according to the desired surface texturization generated for the real aircraft model,” para 0071), relative to the object from a position that is spaced from the object and the light irradiation apparatus by a predetermined distance (“The invention can provide that the laser rangefinder 160 be moved by a rangefinder adjusting device along a desired path at predetermined points on such a desired path,” para 0066; “an ultrasound rangefinder 170 is used in an ultrasound removal measurement to determine the position points as points having a predetermined position for the outer surface of the clear varnish coating, and a desired path for the adjustment motions of the material removing laser 150 is determined from these position points,” para 0084; examiner is construing the teachings that the laser rangefinder 160 and the material removing laser 150 each have their distinct desired paths such that they are away from each other; examiner is also construing the laser rangefinder and material removing laser such that they are at a distance removed from the object in order to direct light on the object).
Regarding claim 35, Reh teaches wherein at least a part of the measurement apparatus is provided at a fixed position that has a predetermined positional relationship with at least one of the light irradiation apparatus and the object (“an ultrasound rangefinder 170 is used in an ultrasound removal measurement to determine the position points as points having a predetermined position for the outer surface of the clear varnish coating, and a desired path for the adjustment motions of the material removing laser 150 is determined from these position points” para 0084; “at positions of the ultrasound rangefinder, the respective position and the distance of the ultrasound rangefinder or a reference point of the latter from the outer surface of the flow body to be texturized be determined, and that the respective position and the respective distance be used to ascertain a desired position and desired distance for the adjustment motion of the material removing laser, and that [0022] commands be issued to the adjustment device of the material removing laser in such a way that, while executing the adjustment motion of the material removing laser, the desired distances be corrected based on a laser distance measurement to adjustment positions with a respectively predetermined distance that is predetermined for executing the material removing process,” para 0020).
Regarding claim 38, Reh teaches wherein a size of the light irradiation apparatus is smaller than a size of the object (similar to how the Applicant’s figs 6A-6C show an aircraft which discloses how “a size of the light irradiation apparatus 11 is smaller than a size of the processing target object,” referring to paragraph 0053 from the Specification, so Reh’s teaching is construed such that the size of the material removing laser 150 is smaller than the aircraft where the riblets are formed, as show in Reh’s fig .1).
Regarding claim 39, Reh teaches wherein the formed structure is for reducing a frictional resistance of the surface of the object to a fluid (“The texturization of a surface to lessen its resistance involves a topological texture or structure of the flow body surface, which imparts a shape to the flow body that reduces or optimizes the resistance of the flow surface due to the texturization when a fluid flows around the latter as intended,” para 0041).
Regarding claim 40, Reh teaches wherein the formed structure is a concave (“golf ball structure,” para 0042) or convex structural object, (“rib structure,” para 0042) a size of which is equal to or larger than an allowable size (“the respectively stored points of the nominal flow body model can be stored with an accuracy of at least 0.1 mm,” para 0057), and the measurement apparatus is configured to measure a position and a shape of the structural object (“an ultrasound rangefinder 170 is used in an ultrasound removal measurement to determine the position points as points having a predetermined position for the outer surface of the clear varnish coating, and a desired path for the adjustment motions of the material removing laser 150 is determined from these position points, and commands are issued to the material removing laser 150 so as to move it along the desired path,” para 0084).
Regarding claim 41, Reh teaches wherein the object includes at least a part of an airframe of an airplane (“the flow body can be an aircraft,” para 0043), and the object is an operational structural object located at a surface of the airframe (“the flow body can be in particular an aircraft part,” para 0053; Applicant provides an example of “operational structural objects” as antennas, wipers, monitoring cameras, and retract doors, paragraphs 0164 from the Specification; the examiner is construing an “operational structural object” as being an aircraft part; “outer structure of the aircraft part or aircraft,” para 0054) for a flight of the airplane (an aircraft part contributes to the purpose of flying an airplane).
Regarding claim 42, Reh teaches the invention as described above as well as wherein the operational structural object (“aircraft part,” para 0053) includes at least one of a first structural object relating to an antenna, a second structural object relating to a sensor (“accommodating parts, components and/or sensors on the outside of the flow body,” para 0014) and a third structural object relating to an inflow and an outflow of a fluid (“imparts a shape to the flow body that reduces or optimizes the resistance of the flow surface due to the texturization when a fluid flows around the latter as intended,” para 0041).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Reh et al. (US-20130337187-A1) as applied to claim 28 above and further in view of Pettersson et al. (US-20140242285-A1).
Reh teaches the invention as described above but does not explicitly disclose wherein the measurement apparatus includes an imager that is configured to capture an image at least a part of the object and the light irradiation apparatus.
However, in the same field of endeavor of forming riblets on aircraft (para 0055), Pettersson teaches wherein the measurement apparatus includes an imager (global referencing device 2, fig. 1) that is configured to capture an image of at least a part of the object and the light irradiation apparatus (“there is also an external referencing device 2 as a surveying instrument located remote from the application device 1, which is a surveying device for a global referencing of the application device 1 with respect to the target surface 3 ,” para 0076; “the application device 1 according to the invention is globally referenced from an external surveying device as external referencing device 2 in order to determine the application device's position an orientation,” para 0087; para 0111 describes using trackable optical features for the application device 1; relying on Reh for teaching the light irradiation apparatus, Pettersson teaches using a painting nozzle to form the riblets or “sharksin” on the aircraft; it would be obvious to use the material removing laser, taught by Reh, in lieu of the nozzle taught by Pettersson).
Pettersson, fig. 2

    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Reh to include a global referencing device 2, in view of the teachings of Pettersson, in order to combine a global referencing, taught by Pettersson, with a local referencing, taught by Reh, such that coordinates from a global referencing system could be used to ensure an exact matching of local tiles to each other, for the advantage of seamlessly applying riblets at a desired location on the target according to local coordinates in view of global coordinates (Pettersson, para 0050).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Reh et al. (US-20130337187-A1) as applied to claim 28 above and further in view of Thomas et al. (US-20090007933-A1, hereinafter Thomas ‘933).
Reh teaches the invention as described above but does not explicitly disclose wherein at least a part of the measurement apparatus is provided at the light irradiation apparatus.
However, in the same field of endeavor of a laser-induced ablation, Thomas ‘933 teaches wherein at least a part of the measurement apparatus (illuminators 420, fig. 2) is provided at the light irradiation apparatus (laser source 412, fig. 2).
Thomas, fig. 2

    PNG
    media_image3.png
    400
    384
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Reh to include illuminators directed along a beam path coaxial to a laser source, in view of the teachings of Thomas ‘933, by adding the illuminators, taught by Thomas ‘933, to the material removing laser, taught by Reh, because aircraft composites create contaminants, which degrade adhesive bond joints as well as adhesion of coatings on the composite surface, and an illumination system can assist in determining whether a desired surface roughness of paint was achieved, when preparing a paint surface to be within texture parameters (Thomas ‘933, 0014-0018).
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Reh et al. (US-20130337187-A1) in view of Thomas ‘933 et al. (US-20090007933-A1) as applied to claim 28 above, and further in view of Thomas et al. (US-10112257-B1, hereinafter Thomas ‘257).
Regarding claim 34, Reh teaches the invention as described above but does not explicitly disclose wherein at least a part of the measurement apparatus is provided at the object.
However, in the same field of endeavor of laser-induced ablation, Thomas ‘257 teaches wherein at least a part of the measurement apparatus is provided at the object (“the detection element 106 of the system 100′ is coupled directly to the surface 99 and/or the coating 98 forming a separate detection path instead of coupling through the routing element 104,” column 6, lines 23-26; “coupled directly to the surface” is construed is meeting the limitation “provided at the object”).
Thomas ‘257, fig. 1B

    PNG
    media_image4.png
    321
    456
    media_image4.png
    Greyscale

	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Reh to include a detection element directly coupled to the surface or coating, in view of the teachings of Thomas ‘257, by coupling the detection system, taught by Thomas ‘257, to the aircraft, taught by Reh, in order to use the detection of incandescence, acoustic signature, motion, fluorescence, and/or chemical properties produced by the separation of the coating from the surface for the advantage of preventing the surface from being damaged by laser light after all the coating has been removed (Thomas ‘257, column 1, lines 47-62).
	Regarding claim 36, Reh teaches the invention as described above but does not explicitly disclose wherein the measurement apparatus includes: a signal output apparatus (i) that is provided at a first position having a first positional relationship with either one of the light irradiation apparatus and the object and (ii) that is configured to output a signal; and a signal detection apparatus (i) that is provided at a second position having a second positional relationship with the other one of the light irradiation apparatus and the object and (ii) that is configured to detect the signal.
	However, in the same field of endeavor of laser-induced ablation, Thomas ‘933 teaches wherein the measurement apparatus includes: a signal output apparatus (illuminators 420, fig. 2) (i) that is provided at a first position (as shown in fig. 2) having a first positional relationship with either one of the light irradiation apparatus (in fig. 2, the illumination beam is coaxial to the laser beam) and the object and (ii) that is configured to output a signal (as shown in fig. 17 and described in para 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Reh to include illuminators directed along a beam path coaxial to a laser source, in view of the teachings of Thomas ‘933, by adding the illuminators, taught by Thomas ‘933, to the material removing laser, taught by Reh, because aircraft composites create contaminants, which degrade adhesive bond joints as well as adhesion of coatings on the composite surface, and an illumination system can assist in determining whether a desired surface roughness of paint was achieved, when preparing a paint surface to be within texture parameters (Thomas ‘933, 0014-0018).  Reh does not explicitly disclose a signal detection apparatus that is provided at a second position having a second positional relationship with the other one of the light irradiation apparatus and the object and that detects the signal.
However, in the same field of endeavor of laser-induced ablation, Thomas ‘257 teaches a signal detection apparatus (detection element 106, fig. 1B) (i) that is provided at a second position (as shown in fig. 2B) having a second positional relationship with the other one of the light irradiation apparatus and the object and (ii) that is configured to detect the signal (“the detection element 104 is able to directly monitor and receive signals 96 from the surface 99 and/or coating 98 as the system 100′ is operating and output the detection signal to the controller 108 indicating whether the removal of the coating 98 is currently detected,” column 8, lines 55-60).
Thomas ‘257, fig. 2B

    PNG
    media_image5.png
    326
    440
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Reh to include a detection element directly coupled to the surface or coating, in view of the teachings of Thomas ‘257, by using the detection system, taught by Thomas ‘257, to monitor the illumination, taught by Thomas ‘933, reflecting off the aircraft, taught by Reh, in order to use the detection of incandescence, acoustic signature, motion, fluorescence, and/or chemical properties produced by the separation of the coating from the surface for the advantage of preventing the surface from being damaged by laser light after all the coating has been removed (Thomas ‘257, column 1, lines 47-62). 
	Response to Argument
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive. 
I.  Rejoinder
On page 7, the Applicant states that “the Office has in fact fully examined claims 44-49 and 52-56 depending from claim 43.”  
However, respectfully submit that claims 44-49 and 52-56 have not been searched by the examiner where claims 44-49 and 52-56 depend on claim 43.  Instead, the examiner has examined claims 44-49 and 52-56 as being dependent on claim 28.  Therefore, the examiner has not searched these dependent claims where there is a “control apparatus configured to control the light irradiation apparatus,” as required by claim 43.  Reexamining claims 44-49 and 52-56 with an updated search, where previously these dependent claims required a “measurement apparatus” (claim 28) but now require a “control apparatus” (claim 43), would constitute a serious search burden for the examiner.
On page 7, the Applicant states that “regardless, and as explained below, claim 43 shares a special corresponding technical feature with the examined claims of this application, so its rejoinder is respectfully requested.”  However, after this statement, there is no further mention of a shared special corresponding technical feature for claim 43 in the Applicant’s arguments.  
Additionally, the examiner has already determined that “a light irradiation apparatus that irradiates a surface of an object with a processing light” was a special technical feature that does not contribute over the prior art in view of Atsumi et al. (US-20100006548-A1, please see pages 3-4 of the Non-Final Office action dated 20 October 2021).  Referencing MPEP 1850.II,  an “a posteriori” determination was made for claims 28 and 43.  It is also noted that claim 43 possesses a “control apparatus” that is a unique feature and that is not shared by claim 28.  As a result, it is unclear to the examiner from the Applicant’s arguments which shared technical feature in claim 43 overcomes the lack of unity restriction requirement.  
IV. Double Patenting Rejection
	On page 8, the Applicant states that “a light irradiation apparatus configured to irradiate a surface of an object with a processing light so as to form a structure on the surface of the object" is patently distinct over Application No. 16/756,604; however, claim 118 of Application No. 16/756,604 recites “wherein the measurement apparatus measures a characteristic of a structure formed at the surface of the object by an irradiation of the processing light from the light irradiation apparatus.”
X. Claim Rejections under 35 U.S.C. §102 and 35 U.S.C. §103
	Regarding the Applicant’s arguments on pages 11-12 concerning Reh (US-20130337187-A1), the examiner agrees with the Applicant that “the ultrasound rangefinder 170 is used to determine the path to be followed by the laser” (page 11).  In paragraph 0084, Reh teaches using the ultrasound rangefinder 170 to develop a model of position points that a material removing laser 150 uses to remove a coating in order to create a texturized surface.  Based on the latest amendment, claim 28 requires measuring the structure that is formed by the light irradiation apparatus.
	However, Reh teaches using another measurement device—a laser rangefinder 160—described as the following:
…In addition, the laser material removing device 100 according to the invention exhibits a laser rangefinder 160 for determining real surface points on the real flow body or aircraft.

Real surface points on the real flow body or aircraft or comparison points are here determined in such a way that these data along with the nominal flow body model or nominal aircraft model 120 can be used to ascertain real flow body data for the outer shape of the real flow body or aircraft with the desired surface texturization to be created, and in particular a real flow body model or real aircraft model 140…” (paragraphs 0064-0065) 

Thus, in contrast to the ultrasound rangefinder 170, which is used to develop the “nominal flow body model,” Reh teaches using a laser rangefinder 160 to collect real flow body data of the surface texturization, which is then compared with the nominal flow body model developed by the ultrasound rangefinder 170, in order to assess the accuracy of the texturization that is formed on the surface of the aircraft.
	As a result, the 35 USC 102 rejections of the present claims in view of Reh are sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3 May 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761